Per Curiam.
Original habeas corpus proceeding brought pro se by Harold J. Goff, an inmate of the Montana State Prison where he was received on November 26, 1940, to serve for the term of his natural life for having committed the crime of murder *607in the first degree to the commission whereof he pleaded guilty in the District Court of Jefferson County, Montana, where sentence was pronounced November 26, 1940. It appearing that the application is without merit, the writ is denied and the proceeding is dismissed.